—Appeal by the People from an order of the Supreme Court, Queens County (Flug, J.), dated June 17, 1991, which granted the defendant’s motion to dismiss Queens County Indictment No. 6444/90 against him on the ground that the evidence before the Grand Jury was legally insufficient.
Ordered that the order is reversed, on the law, the motion is denied, the indictment is reinstated, and the matter is remitted to the Supreme Court, Queens County, for further proceedings.
The proper standard for reviewing the sufficiency of evidence presented to the Grand Jury in support of an indictment is "whether the evidence, viewed in the light most favorable to the People, if unexplained and uncontradicted, would warrant conviction by a petit jury” (People v Jennings, *81169 NY2d 103, 114; see also, People v Pelchat, 62 NY2d 97, 105). We find that the evidence presented to the Grand Jury in this case was legally sufficient to establish that the defendant sought to influence a witness to absent himself from, or to avoid or seek to avoid appearing before a Grand Jury, in exchange for money (see, Penal Law § 215.00).
Accordingly, we reverse the order appealed from and reinstate the indictment. Bracken, J. P., Balletta, O’Brien and Copertino, JJ., concur.